NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 13, 2017 *
                                 Decided April 14, 2017

                                          Before

                             JOEL M. FLAUM, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge



No. 16-1732

GREGORY J. TURLEY,                                 Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Southern District of Illinois.

       v.                                          No. 11-1052-SCW

CHAD TODARO and LUCAS MAUE,                        Stephen C. Williams,
    Defendants-Appellees.                          Magistrate Judge.


                                        ORDER

       Gregory Turley, an Illinois prisoner, brought this action under 42 U.S.C. § 1983,
asserting that two correctional officers, Chad Todaro and Lucas Maue, retaliated against
him for his prior grievances and lawsuits by threatening and assaulting him and by
giving him a disciplinary ticket for fabricated misconduct. After a jury trial and verdict
in favor of the correctional officers, Turley timely moved for a new trial, see FED. R. CIV.


       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 16-1732                                                                            Page 2

P. 59(a)(1)(A), alleging juror bias and evidentiary errors. The district court denied his
motion. We affirm.

       Turley based his motion for a new trial upon three arguments, each of which was
rejected by the magistrate judge who presided with the parties’ consent. First, he
argued that the court erred in denying his motion to dismiss the empaneled jury, which,
he said, became biased in favor of the correctional officers upon hearing statements
from dismissed jurors that they were likely to believe law enforcement officers over
prisoners. The magistrate judge disagreed, stating that no jurors had suggested that
they could not decide in Turley’s favor or that they would believe only law enforcement
officers. The judge added that there was no evidence that any juror was biased or could
not be impartial in light of what other potential jurors had said during the voir dire.

       Second, Turley contended that the district court wrongly refused to admit the
results of a voice stress analysis test that the prison administered after he filed a
grievance against the defendants. In his view, the results of the test, which evaluated his
physiological responses to questions about the incidents that he alleged in the
grievance, reliably suggested that he was not lying when he accused Todaro and Maue
of assaulting him. He pointed to our observation in another case that voice stress
analysis test results are admissible in prison disciplinary proceedings, see Stone-Bey v.
Debruyn, No. 95–3214, 1996 WL 665972, at *2 (7th Cir. Nov. 14, 1996), and he
emphasized that the prison required him to take this test and administered it. But the
magistrate judge stood by his prior decision to exclude the test results on grounds that
voice stress analysis tests “are less than reliable and thus offer[] little probative value in
the civil trial setting,” as compared to the “unique” setting of prison disciplinary
hearings that are not governed by the Federal Rules of Evidence.

        Third, Turley contended that he should have received a new trial because the
court erred in refusing to admit similar testimony from another prisoner, Sherrell
Towns, who would have testified that the officers also had assaulted him and filed a
false disciplinary report against him. Turley maintained that the court wrongly barred
this testimony as inadmissible evidence under FED. R. EVID. 404(b)(1)—believing that it
was being used to show that the officers acted consistently with prior bad acts—and
that he wanted to introduce Town’s testimony under FED. R. EVID. 404(b)(2) to show that
the officers had the specific intent to violate his First Amendment right to file grievances
and lawsuits. The court rejected Turley’s argument because it required an
impermissible propensity inference: Turley sought to use Towns’s testimony “to
No. 16-1732                                                                            Page 3

demonstrate just what Rule 404(b) prohibits, that Defendants retaliated against Plaintiff
because they previously retaliated against Towns in a very similar manner and under
similar circumstances.”

        On appeal Turley’s brief repeats word for word the arguments that he made in
his motion for a new trial. We have reviewed them and conclude that, for substantially
the reasons given by the district court, it did not err in refusing to grant a new trial. As a
final matter, we cannot assess Turley’s argument that the district court erred in keeping
the empaneled jury, which he says, heard prejudicial statements by dismissed jurors,
because he did not submit a transcript of the voir dire. See FED. R. APP. P. 10(b)(1); United
States v. Monigan, 128 F.3d 609, 612–13 (7th Cir. 1997).

                                                                                AFFIRMED.